DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.

Response to Amendment
Claim 2 has been amended.  Claims 1 and 7 have been canceled.  
Claims 2-6 and 8-24 are pending and have been allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Ridsdale on April 29, 2022.

Please amend claims 2 and 19 to read as follows:

2.	An aggregated trading system configured to host a plurality of independent electronic exchanges, the system including:
a server system including an exchange interface, wherein the exchange interface is in communication with a plurality of remote client devices over a computer network, wherein the exchange interface is configured to provide a connection point for the plurality of remote client devices to send order messages to buy or sell tradeable objects listed at one or more independent electronic exchanges of the plurality of independent electronic exchanges, wherein, when the exchange interface receives an order message to buy or sell a tradeable object at a particular independent electronic exchange within the hosted plurality of independent electronic exchanges, the exchange interface is configured to forward the order message to an exchange switch, wherein, when the exchange switch receives the order message, the exchange switch determines a unique identification code assigned to the particular independent electronic exchange within the aggregated trading system and forwards the order message to the particular independent electronic exchange within the aggregated trading system based on the determined unique identification code;
a communication link between each independent electronic exchange of the plurality of independent electronic exchanges and the exchange switch, wherein the communication link includes a bus enumerator configured to assign a unique identification code to each of the plurality of independent electronic exchanges to identify each independent electronic exchange on the aggregated trading system, wherein each independent electronic exchange of the plurality of independent electronic exchanges is configured to provide market data corresponding to each tradeable object being traded at a corresponding independent electronic exchange to the exchange interface over a corresponding communication link, wherein the exchange interface outputs the market data from the aggregated trading system to the plurality of remote client devices over the computer network; and 
a first independent electronic exchange of the plurality of independent electronic exchanges corresponding to the determined unique identification code, wherein the first independent electronic exchange is in communication with an internal exchange interface, wherein the internal exchange interface is configured to monitor for a condition in a market that triggers automatic generation of a trade order message on behalf of a user, wherein the internal exchange interface is configured to detect the condition in the market, and responsively, generate and send the trade order message to a second independent electronic exchange within the hosted plurality of independent electronic exchanges.

19.	The system of claim 18, wherein the regulating body is a governmental authority.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed invention pertains to a system including a server system, an exchange interface, a  communication link, and a first and second independent exchange.  The  exchange interface is in communication with a plurality of remote client devices and is configured to provide a connection point for the plurality of remote client devices, to buy or sell tradeable objects listed at one or more independent electronic exchanges.  When the exchange interface receives an order message the exchange interface is configured to forward the order message to an exchange switch.  The exchange switch determines a unique identification code assigned to a particular electronic exchange and forwards the order message based on the unique identification code.  The system further includes a communication link between each independent electronic exchange and the exchange switch, wherein the communication link includes a bus enumerator configured to assign a unique identification code to each of the plurality of independent electronic exchanges to identify each electronic exchange, and where market data is being traded at a corresponding independent electronic exchange, wherein an exchange interface outputs the market data from the aggregated trading system to the remote client devices over the computer network and a first independent electronic exchange corresponding to the determined unique identification code, wherein the internal exchange interface monitors for a condition in a market that triggers automatic generation of a trade order message and wherein the internal exchange interface is configured to detect the condition in the market, and responsively, generate and send the trade order message to a second independent electronic exchange.
Based on prior art search results, the prior art deemed closest to the allowed claims is Patent No. US 6278982 to Korhammer.  Korhammer teaches a plurality of exchanges.  However, Korhammer fails to teach or render obvious an exchange switch and a bus enumerator.
	Regarding 35 USC §101:  The claims recite abstract elements in the area of commercial interaction.  However, the claims also recite an exchange switch that determines a unique identification code assigned to a particular independent electronic exchange within an aggregated trading system and a communication link that includes a bus enumerator configured to assign a unique identification code to each of the plurality of independent electronic exchanges to identify each independent electronic exchange on the aggregated trading system.  This is considered a practical application as the combination allows for proper and automatic routing of messages (e.g. para. [0034] of the specification).  The combination would also be considered significantly more as the claims recite and disclosure teaches more than simply routing, but includes a switch and bus enumerator.  
Dependent claims 3-6 and 8-24 are allowed for the reasons indicated above for independent Claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693